Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The status of this application as a Divisional of U.S. Patent 14/755,345 is acknowledged herein. 
Information Disclosure Statement
The Information Disclosure Statement filed on 2/9/2022 is being considered by the Examiner. Copies of the cited foreign references have been submitted in the parent application, 14/755,345, noted herein. 
Specification
The disclosure is objected to because of the following informalities: 
On page 15, please amend ‘layers 25’ to read ‘layers 27’.
Regarding the paragraph on page 15 reciting: “Regarding Fig. 5B, the gather strip element 25 may comprise two sheets of material, each sheet having a z-fold with shortened outer legs” (…) “Each longitudinal edge of the cleaning article 10 has two c-fold…”. Did Applicant intend to recite a z-fold in the latter statement instead of ‘c-fold’? 
Appropriate correction is required.
Claim Objections
Claims 18 and 19 are objected to because of the following informalities: 
 Regarding claim 18, please amend ‘each said layers’ to read ‘each of said layers’.
Regarding claim 19, please delete the duplicate ‘to said’ in the amendment reciting ‘to said to said sheet’.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 9,833,118 in view of Policicchio (US 7,803,726).
Instant Application
U.S. Patent 9,833,118
15. An elongate cleaning article for cleaning a target surface, said cleaning article comprising:




a nonwoven sheet, said nonwoven sheet having an inwardly oriented face and an outwardly oriented face opposed thereto;

an absorbent core joined to said inwardly oriented face of said sheet; and

a cellulosic gather strip element joined to at least one of said core and said nonwoven sheet at an elongate bond, 




said gather strip element comprising at least two superimposed layers folded upon one another in at least a c-fold, each said layer having strips extending outwardly from said bond.

3. An elongate cleaning article for cleaning a target surface, said cleaning article having two opposed longitudinal edges defining a width therebetween and two opposed transverse edges defining a length therebetween, said cleaning article comprising:

a nonwoven sheet, said nonwoven sheet having an inwardly oriented face and an outwardly oriented face opposed thereto;

an absorbent core joined to said inwardly oriented face of said nonwoven sheet; and

a hydrophilic gather strip element joined to at least one of said core and said nonwoven sheet at two outboard elongate bonds, each said outboard elongate bond being disposed transversely outboard of and not overlying said core, 
(wherein cellulosic material is hydrophilic and would be an obvious modification, in view of Policicchio ‘726, see at least Col. 7 lines 43-48)
said gather strip element comprising at least two superimposed layers, each said layer having strips extending outwardly from said outboard elongate bonds, said strips having an aspect ratio defined by a ratio of the length to the width of a said strip, said aspect ratio being at least 1 and, further comprising two attachment stripes disposed on said outwardly oriented face of said sheet, and disposed transversely outboard of said outboard elongate bonds.


4. wherein at least two said superimposed layers of said gather strip element are c-folded upon one another.
16. An elongate cleaning article according to claim 15 wherein said core has a core width, and said gather strip element has a gather strip element width greater than said core width.

Claim 3. a hydrophilic gather strip element joined to at least one of said core and said nonwoven sheet at two outboard elongate bonds, each said outboard elongate bond being disposed transversely outboard of and not overlying said core

In order for the outboard bonds to not overly said core, there is a difference in width, i.e. the gather strip element has a greater width than the core. 


Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,179,018 in view of Policicchio (US 7,803,726).
Instant Application
U.S. Patent 11,179,018
15. An elongate cleaning article for cleaning a target surface, said cleaning article comprising:




a nonwoven sheet, said nonwoven sheet having an inwardly oriented face and an outwardly oriented face opposed thereto;

an absorbent core joined to said inwardly oriented face of said sheet; and

a cellulosic gather strip element joined to at least one of said core and said nonwoven sheet at an elongate bond, 






said gather strip element comprising at least two superimposed layers folded upon one another in at least a c-fold, each said layer having strips extending outwardly from said bond.

1. An elongate cleaning article for cleaning a target surface, said cleaning article having two opposed longitudinal edges defining a width therebetween and two opposed transverse edges defining a length therebetween, said cleaning article comprising:
a nonwoven sheet, said nonwoven sheet having an inwardly oriented face and an outwardly oriented face opposed thereto;

an absorbent core joined to said inwardly oriented face of said nonwoven sheet; and


a hydrophilic gather strip element joined to at least one of said core and said nonwoven sheet at two outboard elongate bonds, each said outboard elongate bond being disposed transversely outboard of and not overlying said core, 
(wherein cellulosic material is hydrophilic and would be an obvious modification, in view of Policicchio ‘726, see at least Col. 7 lines 43-48)

said gather strip element comprising at least two superimposed layers, each said layer having strips extending outwardly from said outboard elongate bonds, said strips having an aspect ratio defined by a ratio of the length of a said strip to the width of that said strip, said aspect ratio being at least 1, wherein said core has a core width and said strips have a strip width at least 4 cm greater than said core width.

Claim 4. An elongate cleaning article according to claim 1 wherein at least two said superimposed layers of said gather strip element are c-folded upon one another.

16. An elongate cleaning article according to claim 15 wherein said core has a core width, and said gather strip element has a gather strip element width greater than said core width.

Claim 1. a hydrophilic gather strip element joined to at least one of said core and said nonwoven sheet at two outboard elongate bonds, each said outboard elongate bond being disposed transversely outboard of and not overlying said core

In order for the outboard bonds to not overly said core, there is a difference in width, i.e. the gather strip element has a greater width than the core. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18:
It is unclear if the ‘at least three layers’ are additional to the two superimposed layers recited in claim 15, or if they impart three more, i.e. a total of five. This is further complicated by the recitation of ‘at least one of said layers being joined to said sheet’; it is not clear if the ‘at least one of said layers’ is one of the superimposed group of claim 15 or the possible extra three layers. If Applicant intends to narrow the layers of claim 15, Examiner recommends including language, for example purposes only, ‘wherein said at least two superimposed layers of said gather strip elements comprises at least three superimposed layers’. For examination purposes, the quantity of layers required in the scope of claim 18 is three. 
The gather strip element which comprises the layers is joined to the nonwoven sheet at an elongate bond, as recited in claim 15. Claim 18 then recites that each said layers being joined to said nonwoven sheet by a common bond; given that the bond recited in claim 15 also joins the sheets to the nonwoven, is the common bond intended to narrow the elongate bond of claim 15? For the purposes of examination, the bonds are being interpreted to be the same, i.e. the elongate bond is the common bond. 
Regarding claim 19, the quantity/disposition of the bonds are further rendered unclear. It is unclear if the additionally recited bonds, i.e. “a central bond”, ‘two bonds outboard”, are intended to narrow the elongate bond of claim 15, the common bond of claim 18, or the additional bond of claim 18. As presently recited, if considered all different bonds, claim 19 includes six bonds. Given that the Specification has multiple different embodiments including different quantities of bonds (Pages 9, 11 and Figures 2A, 2B, and 5A-F), it is unclear what structure is intended to be imparted. For the purposes of examination, the claim scope includes a central bond which may be the common elongate bond, and two outboard bonds which may be the additional bond. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio (US 7,803,726), herein referred to as Policicchio ‘726. 
Examiner notes that the disclosure describes elements common between embodiments, and the disclosure of elements shown in Figure 10 but described in other embodiments is relied upon below.
Regarding claim 15, Policicchio ‘726 discloses an elongate cleaning article (see Abstract; see embodiment shown in Figure 10 and Figure 6A) for cleaning a target surface, said cleaning article comprising:
a nonwoven sheet (nonwoven base material D), said nonwoven sheet having an inwardly oriented face and an outwardly oriented face opposed thereto (wherein the nonwoven base has at least two sides, i.e. an inwardly oriented face and an outwardly oriented face);
an absorbent core joined to said inwardly oriented face of said sheet (see absorbent core H; see Col. 14, lines 44-47 disclosing that the absorbent core is bonded to the attachment side of the non-woven base material D; see also Col. 9, line 66-Col. 10, line 10, Col. 10 lines 32-40); and
a cellulosic gather strip element (assembly of hydrophilic cellulosic based non-wovens F, F1; see Col. 14, lines 46-49) joined to at least one of said core and said nonwoven sheet at an elongate bond (see bonds described in Col. 14, line 43-Col. 15, line 5; see also Col. 12, lines 20-36; see also Col. 8, lines 5-9 and 27-31), 
said gather strip element comprising at least two superimposed layers (see multiple stacked layers F shown in Figure 10, i.e. superimposed),
each said layer having strips extending outwardly from said bond (wherein Col. 14, lines 30-31 disclose that the non-wovens are cut into strips, see also Col. 14 lines 47-67; wherein the loops F1 are also cut into a plurality of strips emanating from the axis defined by the length of the handle A,. i.e. outwardly from the bond; see Col. 12 lines 45-62).
Figure 10 of Policicchio ‘726 does not explicitly show the configuration of the layers (F) are folded upon one another in at least a c-fold. However, in the description of Figure 10, Policicchio ‘726 teaches and suggests that the non-wovens F may be formed into the loops F1, best shown in Figure 6A; see Col. 14, lines 47-49. Thus, a modified embodiment of Figure 10 teaches at least two superimposed layers folded upon one another in at least a c-fold (see layers formed in loops F1, wherein each loop comprises at least two layers, wherein Layers L1 and L2 are superimposed and folded upon one another at c-fold C1; see Reference Drawing 1; see also Col. 12, lines 38-42 disclosing the loop configuration is formed by taking the ends of the two non-woven layers and folding them toward each other and then taking them down around on each other).
Policicchio ‘726 specifically suggests modifying non-wovens of the embodiment shown in Figure 10 to form the layered loop configuration shown in Figures 5A and 6A. Thus, it would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-woven layers F of Figure 10 to be in the looped configuration shown in Figure 6A. Policicchio ‘726 specifically suggests the modification, wherein doing do would yield predictable results with a reasonable expectation of success. 

    PNG
    media_image1.png
    516
    513
    media_image1.png
    Greyscale

Reference Drawing 1, Annotated Figure 6A
	Regarding claim 16, Policicchio ‘726 as modified teaches the claim limitations as applied above, and further teaches wherein said core has a core width (see core H shown in Figure 10), and said gather strip element has a gather strip element width greater than said core width (wherein the width of the modified layers F, F1 shown in Figure 10, is wider than the width of core H; see also Col. 11, lines 40-42).
Regarding claim 18, Policicchio ‘726 as modified teaches the claim limitations as applied above, and further teaches wherein said gather strip element has at least three layers, each said layers being joined to said sheet (D) by a common bond and at least one of said layers being joined to said sheet by an additional bond not common to each layer (wherein the combination as applied to claim 15 teaches at least three layers, see Reference Drawing 1, L1-L4; wherein there is a central bond G shown in both annotated Figure 6A and Figure 10; wherein there is also additional bonds shown in Figure 10, not common to each layer, and described in Col. 14 line 44-Col. 15, line 5; see also Col. 5, lines 23-44).
Regarding claim 19, Policicchio ‘726 as modified teaches the claim limitations as applied above, and further teaches having a central bond joining each layer of said gather strip element to said core and said sheet and two bonds outboard thereof joining at least two layers proximate said core to said to said sheet and not to said core (Referring to Figure 10, there are at least 5 layers which are bonded by a central elongated bond, and at least four layers which have two bonds outboard the core H to join the layers to the nonwoven sheet D; please also refer to the combination statement of claim 15 regarding the layered/folded configuration).
Regarding claim 20, Policicchio ‘726 as modified teaches the claim limitations as applied above, and further teaches being removably attached to a cleaning implement, said cleaning implement comprising a head and handle pivotally attached thereto, said head removably receiving said cleaning article (wherein Examiner is interpreting the scope of claim 20 to include the combination of the cleaning article and the cleaning implement; see Figure 2A, 2B, 3A,  see at least Col. 4, lines 53-56, Col. 6 lines 1-30, and specifically Col. 6 line 65-Col. 7 line 5 regarding the grippers and wiping portion; see also Col. 35, lines 22-24 reciting a handle with a swivel joint).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Policicchio (US 7,803,726), herein referred to as Policicchio ‘726, as applied to claims 15 and 16 above, and in further view of Policicchio (US 8161594), herein referred to as Policicchio ‘594.
Regarding claim 17, Policicchio ‘726 teaches the claimed invention of claim 16 as applied above. Policicchio ‘726 further teaches wherein said bond is an elongate bond (See Figure 10 regarding the bond(s), as well as the combination statement applied to claim 15). However, Policicchio ‘726 does not explicitly teach that the bond is a non-straight bond. 
	However, from the same or similar field of endeavor, Policicchio ‘594 teaches a layered cleaning element which bonds said layers, wherein the bond(s) have a pattern, i.e. a non-straight bond configuration; see at least Col. 5 lines 46-62, Col. 6 lines 1-12, Col. 8, lines 41-48.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bond configuration of Policicchio ‘726 to include a patterned configuration, as taught by Policicchio ‘594. Both Figure 10 Policicchio ‘726 and the embodiments of Policicchio ‘594 include a handle portion for attaching to the cleaning implement. Both references use bonds to join components of a cleaning implement; one would be motivated to modify Policicchio ‘726 because the different configurations of bonds may assist a user when attaching or removing the implement from a handle; see Col. 8 lines 41-48 of Policicchio ‘594. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Przepasniak (US 8893347), please see Figures 4A-4C.
 Przepasniak (US 8528151), please see Figures 10A-10D. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723